Lehman, J.
The plaintiff has recovered a judgment for damages to his goods occasioned by a leak in the roof of a building in which he leased a loft. It is. claimed that these damages were caused by the negligence of the defendant in failing to keep the roof in proper repair. The defendant is not the owner of the premises nor the landlord. He is a receiver of the rents appointed by the Supreme Court in a foreclosure action. The case was tried upon the theory that a receiver so appointed has control of the premises as if he were the owner and that he is personally liable for any acts which would constitute negligence on the part of an owner or landlord. I can find no authority for such a rule of liability. The defendant is liable as individual or as receiver only if he does some wrongful act. He had no authority or control of the premises except as receiver. As receiver he had no authority except as the order appointing him conferred such authority. “ He could make no repairs without authority of the court. ’ ’ Matter of Fischer, 168 App. Div. 326. The only authority to make repairs given by the court in the order is to apply rents received to maintaining the premises in a tenantable condition. If the defendant had no rents to apply to repairs he had neither authority nor duty as receiver to make such repairs and if no duty rested upon him as receiver to make repairs, then no liability can be imposed upon him as individual for failure to make them, for the defendant had no control over the premises except as receiver.
The defendant was, therefore, clearly entitled at *470least to have the jury charged that he would be liable for failure to repair the premises only if he had received rents which could be applied thereto.
The defendant, however, urges that there were two causes of action pleaded by the plaintiff for damages caused by two successive leaks and that there is evidence to show that the second leak was due to negligence of the defendant in making repairs to the roof improperly. Unfortunately, however, the record does not show that the verdict of the jury is for damages only under the second cause of action nor did the court submit to the jury the question of defendant’s liability upon the theory now urged or in fact differentiate between the two causes of action in that respect.
Judgment should, therefore, be reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
Bijur and Ordway, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.